DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 13 January 2022.  Applicant’s amendment on 13 January 2022 amended Claims 1 and 15.  Currently Claims 1-7 and 15-27 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the previous Office Action filed 13 April 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Response to Arguments

The Applicant's arguments filed 13 January 2022 have been fully considered but are considered moot in view of new grounds of rejection necessitated by amendment.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 15-19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. (U.S. Patent Publication 2013/0041888 A1) (hereafter Eisner) in view of Barton (U.S. Patent Publication 2011/0078035 A1).

	Referring to Claim 1, Wilkins teaches a standardization method for an erroneous transaction, comprising:

receiving an erroneous service invocation request sent by any one of client terminals in various operating systems (see; par. [0035] of Eisner teaches receiving an error message that needs to be and placed into an error queue, where the message is received from a client application device (i.e. client terminal) or other remote gateway).

converting the erroneous service invocation request into an exchange message in a standard format, to enable an erroneous transaction network to receive and process according to a meaning of an erroneous service expressed in the exchange message (see; par. [0025], [0029], and [0035] of Eisner teaches the converting of an error messages into an exchange message that is in the fixed standard format which is placed in an error queue for processing, for example an error when a message cannot reach the intended message queue (i.e. erroneous service invocation request)).

on the basis of a preset certificate database, encrypting a sensitive data area in the exchange message to generate an encrypted message area, and signing a key field in the exchange message to generate a signed message area (see; par. [0085] of Eisner teaches the encryption of data using, par. [0107] a database that provides encryption, par. [0086] further a signing of the information using a communication module that is assigned to encrypt the data, can further utilize par. [0290] key fields that provides a signed message, par. [0142] provides an example where this can be used for sensitive information).

Eisner does not explicitly disclose the following limitation, however,

Barton teaches sending the exchange message comprising the encrypted message area and the signed message area to the erroneous transaction network through a two-way authenticated secure communication link for interacting between each of the client terminals and erroneous transaction network (see; par. [00090] of Barton teaches the authentication of information utilizing key encryption including both the public/private keys for the exchange of signed messages between client and central systems, and includes par. [0114]-[0018] detected errors, but two way handshake can be performed to authenticate the encrypted data as it moves from client to central systems).

The Examiner notes that Eisner teaches similar to the instant application teaches exchanging information among exchange application while providing encryption and error management.  Specifically, Eisner discloses the management of data between devices and data stores while protecting the data with encryption and managing errors it is therefore viewed as analogous art in the same field of endeavor. Additionally, Barton teaches an electronic content distribution and exchange system providing encryption and data management and as it is comparable in certain 

Eisner discloses the management of data between devices and data stores while protecting the data with encryption and managing errors. However, Eisner fails to disclose sending the exchange message comprising the encrypted message area and the signed message area to the erroneous transaction network through a two-way authenticated secure communication link for interacting between each of the client terminals and erroneous transaction network.

Barton discloses sending the exchange message comprising the encrypted message area and the signed message area to the erroneous transaction network through a two-way authenticated secure communication link for interacting between each of the client terminals and erroneous transaction network.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Eisner the sending the exchange message comprising the encrypted message area and the signed message area to the erroneous transaction network through a two-way authenticated secure communication link for interacting between each of the client terminals and erroneous transaction network as taught by Barton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Eisner and Barton teach the collecting and analysis of data in order to manage the handling of data utilizing encryption and performing error management and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

the exchange message in the standard format comprises an Extensible Markup Language (XML) message tag name and an XML message tag value, and the converting the erroneous service invocation request into the exchange message in the standard format comprises: (see; par. [0050] of Eisner teaches the messages can be transformed into XML messages, or par. [0056] can be converted external formats to non-normative XML messages, including taking par. [0055] error messages from error events into XML non-formative message which can be understood and manipulated).

converting an invocation method name of the erroneous service invocation request into the XML message tag name according to a preset corresponding relationship between an invocation method name and a message tag (see; par. [0056] can be converted external formats to non-normative XML messages, including taking par. [0055] error messages from error events into XML non-formative message which can be understood and manipulated. Where par. [0160] the XML data contains information tag information, and includes managing par. [0035] error data, and par. [0065] provides relationship data between tags and data (i.e. message) sent).

converting an invocation method parameter of the erroneous service invocation request into the XML message tag value (see; par. [0056] of Eisner teaches can be converted external formats to non-normative XML messages, including taking par. [0055] error messages from error events into XML non-formative message which can be understood and manipulated, Where par. [0160] the XML data contains information tag information, and includes managing par. [0035] error data, and par. [0065] provides relationship data between tags and is viewed to contain parameters). 


	Referring to Claim 3, see discussion of claim 1 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

extracting a server public key and a client private key in an asymmetric encryption certificate of China Financial Certificate Authority (CFCA), and determining the preset certificate database by means of the server public key and the client private key, the asymmetric Page of encryption certificate of CFCA being used to access the UnionPay erroneous transaction network (see; par. [0165] of Eisner teaches the extracting public and private key data in order to encrypt and sign data for transfer, where par. [0101] the database manages the information regarding the private and public key, including par. [0070] when used for transaction information, for industries including par. [0124] banking industry).

While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network and Page of encryption certificate of CFCA, the Examiner notes that the UnionPay erroneous transaction network and Page of encryption certificate of CFCA are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.


	Referring to Claim 4, see discussion of claim 3 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

invoking the server public key in the preset certificate database to encrypt the sensitive data area in the exchange message to generate the encrypted message area (see; par. [0259]-[0268] of Eisner teaches utilizing the public key, where par. [0101] the database manages the information regarding the private and public key for encryption of data, par. [0090] where the authentication of information utilizing key encryption including both the public/private keys for the exchange of signed messages between client and central systems).


	Referring to Claim 5, see discussion of claim 3 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

invoking the client private key in the preset certificate database to sign the key field in the exchange message to generate the signed message area (see; par. [0090]-[0092] of Eisner teaches the use of a private key to either decrypt or encrypt to create an encrypted messages area).


	Referring to Claim 15, Eisner in view of Barton teaches an electronic device.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception, however,

the memory is configured for storing one or more executable programs and data used by the processor during executing operations (see; par. [0122] of Eisner teaches memory and processor).

the bus interface is used for providing interfaces (see; par. [0035] of Eisner teaches an interface that can be used in interact with a par. [0043] bus server).


	Referring to Claim 16, see discussion of claim 15 above, while Eisner in view of Barton teaches the device above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Eisner in view of Barton teaches the device above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 17 above, while Eisner in view of Barton teaches the device above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 17 above, while Eisner in view of Barton teaches the device above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 22, see discussion of claim 1 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

Computer readable storage medium, storing computer instructions, wherein the computer instructions enable a computer to execute the method of (see; par. [0165] of Eisner teaches data storage medium)).


Referring to Claim 23, see discussion of claim 1 above, while Eisner in view of Barton teaches the method above, Eisner further discloses a method having the limitations of:

computer programs stored in a non-transitory computer readable storage medium, and the computer programs comprising program instructions, wherein when the program instructions are executed by a computer, the computer is enabled to execute the method of (see; par. [0165] of Eisner teaches data storage medium)).


Claim 6, 7, 20, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. (U.S. Patent Publication 2013/0041888 A1) (hereafter Eisner) in view of Barton (U.S. Patent Publication 2011/0078035 A1).

	Referring to Claim 6, see discussion of claim 3 above, while Eisner in view of Barton teaches the method above, Eisner in view of Barton does not explicitly disclose a method having the limitations of, however,

Wilikins teaches invoking the server public key and the client private key in the preset certificate database to establish the two-way authenticated secure communication link with the UnionPay erroneous transaction network according to Hyper Text Transfer Protocol over secure socket layer (HTTPS) (see; par. [0155] of Wilikins teaches ho the public and private have a decryption key split in two places (i.e. two way authentication), par. [0261] where the use of an HTTP proxy to provide security using the KES (key exchange server), which is part of the encryption database).\

The Examiner notes that Eisner teaches similar to the instant application teaches exchanging information among exchange application while providing encryption and error management.  Specifically, Eisner discloses the management of data between devices and data stores while 

Eisner and Barton discloses the management of data between devices and data stores while protecting the data with encryption and managing errors. However, Eisner and Barton fails to disclose invoking the server public key and the client private key in the preset certificate database to establish the two-way authenticated secure communication link with the UnionPay erroneous transaction network according to Hyper Text Transfer Protocol over secure socket layer (HTTPS).

Wilkins teaches invoking the server public key and the client private key in the preset certificate database to establish the two-way authenticated secure communication link with the UnionPay erroneous transaction network according to Hyper Text Transfer Protocol over secure socket layer (HTTPS).

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Eisner and Barton invoking the server public key and the client private key in the preset certificate database to establish the two-way authenticated secure communication link with the UnionPay erroneous transaction network according to Hyper Text Transfer Protocol over secure socket layer (HTTPS)  as taught by Wilkins since the claimed invention is merely a combination of old elements, and in the combination each element merely 


	While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network, the Examiner notes that the UnionPay erroneous transaction network are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 7, see discussion of claim 1 above, while Eisner in view of Barton teaches the method above, Eisner in view of Barton does not explicitly disclose a method having the limitations of, however,

Wilkins teaches when the erroneous service invocation request comprises a credential file in a binary encoding form, decoding the credential file (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text including identity information (i.e. credential), and par. [0077] includes binary data as part of the KES (i.e. credentials)), and
encoding the decoded credential file by means of an encoding mode of the UnionPay erroneous transaction network (see; par. [0114], par. [0132], par. [0146] of Wilkins teaches decoding/encoding for converting encryption key information into unstructured text, where the 

The Examiner notes that Eisner teaches similar to the instant application teaches exchanging information among exchange application while providing encryption and error management.  Specifically, Eisner discloses the management of data between devices and data stores while protecting the data with encryption and managing errors it is therefore viewed as analogous art in the same field of endeavor. Additionally, Barton teaches an electronic content distribution and exchange system providing encryption and data management and as it is comparable in certain respects to Eisner which exchanging information among exchange application while providing encryption and error management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Wilkins teaches an electronic content distribution and exchange system providing encryption and data management and as it is comparable in certain respects to Eisner and Barton which exchanging information among exchange application while providing encryption and error management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Eisner and Barton discloses the management of data between devices and data stores while protecting the data with encryption and managing errors. However, Eisner and Barton fails to disclose when the erroneous service invocation request comprises a credential file in a binary encoding form, decoding the credential file, and encoding the decoded credential file by means of an encoding mode of the UnionPay erroneous transaction network.

Wilkins teaches when the erroneous service invocation request comprises a credential file in a binary encoding form, decoding the credential file, and encoding the decoded credential file by means of an encoding mode of the UnionPay erroneous transaction network.

It would be obvious to one of ordinary skill in the art to include in the task management


	While Wilkins does not teach every item listed in the claim 1, specifically does teach UnionPay erroneous transaction network, the Examiner notes that the UnionPay erroneous transaction network are non-functional data and the claimed limitation does not care what the specific network is that handles the erroneous transaction.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 20, see discussion of claim 17 above, while Eisner in view of Barton teaches the device above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 21, see discussion of claim 15 above, while Eisner in view of Barton teaches the device above Claim 21 recites the same or similar limitations as those addressed 

	Referring to Claim 24, see discussion of claim 2 above, while Eisner in view of Barton teaches the method above Claim 24 recites the same or similar limitations as those addressed above in claim 7, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 25, see discussion of claim 3 above, while Eisner in view of Barton teaches the method above Claim 24 recites the same or similar limitations as those addressed above in claim 7, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 26, see discussion of claim 17 above, while Eisner in view of Barton teaches the device above Claim 26 recites the same or similar limitations as those addressed above in claim 7, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 27, see discussion of claim 17 above, while Eisner in view of Barton teaches the device above Claim 26 recites the same or similar limitations as those addressed above in claim 7, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Villa-Real (U.S. Patent Publication 2014/0162598 A1) discloses a customer controlled instant response anti fraud/anti-identify theft device with true personal identity verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623